Petition for Writ of Mandamus Denied and Memorandum Opinion filed December
20, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                   NO. 14-11-01054-CV
                                      ____________

                        IN RE KENNETH B. GREEN, Relator


                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                  312th District Court
                                  Harris County, Texas
                          Trial Court Cause No. 2011-70382



                     MEMORANDUM                      OPINION

      On December 9, 2011, relator filed a petition for writ of mandamus in this court.
See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. Relator complains that
respondent, the Honorable David D. Farr, presiding judge of the 312th District Court of
Harris County, Texas, abused his discretion by not signing an agreed final judgment and
holding an adjudicatory hearing.

      Relator characterizes the trial court's order as a dismissal for want of prosecution
without a hearing and claims the trial court abused his discretion for failing to enter an
agreed judgment. The record, however, reflects that on February 15, 2010, the trial court
dismissed the underlying suit for want of prosecution. On November 13, 2011, relator
filed a Proposed Agreed Final Judgment on Bill of Review. On November 18, 2011,
relator filed a bill of review. The trial court signed an order denying the bill of review on
November 29, 2011.

       The denial of a petition for bill of review is appealable. See Manley v. Parsons,
112 S.W.3d 335, 337 (Tex. App. -- Corpus Christi 2011, pet. denied) (setting forth standard
of review on appeal from the grant or denial of a bill of review). Because relator has an
adequate remedy at law, we deny his petition for writ of mandamus. See Walker v.
Packer, 827 S.W.2d 833, 840 (Tex. 1992).


                                          PER CURIAM

Panel consists of Justices Brown, Boyce and McCally.




                                             2